DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/22 has been entered.

				Claim Status
Claims 1-8 and 12-16 are pending and are examined. Claim 9-11 are cancelled.

					Priority
Summary: 
The written description of the earliest non-provisional application (12/080684) cited as priority was reviewed in depth. Below each claim and all of its limitations of 17/098101 are listed and shown whether there is basis or no basis based on the written description of 12/080684. Since there is at least one limitation in claim 1 of 17/098101 that is not found in the written description of 12/080684, the filing date of 12/080684 cannot be used as the priority date. 

Claim 1 of 17/098101, A device for nucleic acid sequencing comprising: an array of at least 100 nanopores [Basis in 12/080684 [0089] The basic strategy is outlined in Figure 4 for a single nanopore. Our laboratory has developed a strategy to perform this analysis on a chip with up to 400,000 pores. [0095] We envision as many as 400,000 independently addressable pores on a 1 cm x 1 cm chip that can be fabricated using conventional lithography (see separate disclosure below)], 
above the array of nanopores, in fluidic contact with the array of nanopores, an upper fluidic region comprising an upper electrode (Basis in 12/080684 - The examiner notes the term “upper fluidic region” is not found in the specification).   
the upper fluidic region comprising nucleic acid molecules (Basis in 12/080684 - The examiner notes the term “upper fluidic region is not found in the specification.), 
below the array of nanopores, an array of discrete fluidic regions, each discrete fluidic region in fluidic contact with a nanopore, and each discrete fluidic region comprising a lower electrode, wherein there is no direct fluidic contact between the discrete fluidic regions (Basis in 12/080684, [0133] Exemplary means for detecting the current between the cis and the trans chambers have been described in WO 00/79257, U.S. Patent Nos. 6,46,594, 6,673 6,673,615, 6,627,067, 6,464,842, 6,362,002, 6,267,872, 6,015,714, and 5,795,782 and U.S. Publication Nos. 2004/0121525, 2003/0104428, and 2003/0104428, and can include, but are not limited to, electrodes directly associated with the channel or pore at or near the pore aperture, electrodes placed within the cis and the trans chambers, ad insulated glass micro-electrodes. The electrodes may be capable of, but not limited to, detecting ionic current differences across the two chambers or electron tunneling currents across the pore aperture or channel aperture. In another embodiment, the transport property is electron flow across the diameter of the aperture, which 40 UCSC2007-519 USmay be monitored by electrodes disposed adjacent to or abutting on the nanopore circumference. The examiner notes these numbers (U.S. Patent Nos. 6,46,594, 6,673) are not consistent with U.S. Patent numbers and therefore could not identified.  The examiner also notes 2003/0104428 is listed twice. In the references above, the examiner notes there is basis for a single electrode at the cis chamber and a single electrode at the trans chamber. The examiner notes that there is no basis in 12/080684 for an upper fluidic region comprising an upper electrode and an array of discrete fluidic regions, each discrete fluidic region in fluidic contact with a nanopore, and each discrete fluidic region comprising a lower electrode.), and 
below the array of discrete fluidic regions, an array of electronic circuits, each electronic circuit comprising an amplifier (Basis in 12/080684 [0133] Such electrodes can be attached to an Axopatch 200B amplifier for amplifying a signal.) in electrical contact with the fluidic region above it, wherein voltage is applied between the upper electrode and the lower electrodes (There is no basis in 12/080684 wherein voltage is applied between the upper electrode and the lower electrodes. There is basis in 12/080684 [0037] The devices further comprise a means for applying an electric field between the cis and the trans chambers.), resulting in translocation of a nucleic acid molecule through a plurality of the nanopores, and whereby a measured electrical signal is used to determine sequences of a plurality of nucleic acid molecules (Basis in 12/080684 [004] Nanopore sequencing is based on the property of physically sensing the individual nucleotides (or physical changes in the environment of the nucleotides (that is, for example, an electric current)) within an individual polynucleotide (for example, DNA and RNA) as it traverses through a nanopore aperture.)

Claim 2 of 17/098101, The device of claim 1 wherein the device comprises a semiconductor substrate in which the electronic circuits are formed (Basis in 12/080684 [0033] the device comprising a mixed-signal semiconductor wafer).  

Claim 3 of 17/098101, The device of claim 1 wherein the electronic circuits further comprise analog to digital converters or memory (Basis in 12/080684 [0122] A commercially available mixed-signal semiconductor wafer (15) comprising the analog and digital circuitry that is to be used serves as the base layer.).  

Claim 4 of 17/098101, The device of claim 1 wherein the nanopores comprise protein nanopores (Basis in 12/080684 [00215] Example VIII: Positioning an a-hemolysin channel in a solid state pore.]).  

Claim 5 of 17/098101, The device of claim 4 wherein the protein nanopores comprise alpha- hemolysin proteins (Basis in 12/080684 [00215] Example VIII: Positioning an a-hemolysin channel in a solid state pore.) The examiner notes a-hemolysin is a protein.  

Claim 6 of 17/098101, The device of claim 1 wherein the protein nanopores are within biological membranes (Basis in 12/080684 The use of membrane channels to characterize polynucleotides as the molecules pass through the small ion channels has been studied by Kasianowicz et al. (Proc. Natl. Acad. Sci. USA. 93:13770-13773, 1996, incorporate herein by reference) by using an electric field to force single stranded RNA and DNA molecules through a 1.5 nanometer diameter nanopore aperture (for example, an ion channel) in a lipid bilayer membrane.).  

Claim 7 of 17/098101, The device of claim 1 wherein the nanopores comprise solid state nanopores (Basis in 12/080684 [00215] Example VIII: Positioning an a-hemolysin channel in a solid state pore.)   

Claim 8 of 17/098101, The device of claim 1 wherein the nanopores comprise hybrid solid state- protein nanopores (Basis in 12/080684 [00215] Example VIII: Positioning an a-hemolysin channel in a solid state pore.).  
  
Claim 12 of 17/098101, The device of claim 1 wherein the upper fluidic region further comprises enzymes for control of translocation rate (Basis in 12/080684 - The examiner notes the term “upper fluidic region” is not found. Regarding enzymes for control of translocation rate [0164] Real time detection of enzyme dissociation can be made by recognizing the terminal step present in the nanopore current signal of binary and ternary complex translocation events. Repeatedly probing an enzyme using a single piece of DNA achieves the mechanical action necessary for quick reading of long sequences of DNA using a nanopore.).  

Claim 13 of 17/098101, The device of claim 12 wherein the enzymes for control of translocation rate comprise polymerases (Basis in 12/080684 0087] Enzymes that interact with polynucleotides are known to those of skill in the art and can include, but are not limited to, DNA polymerase such as a DNA polymerase selected from E. coli DNA polymerase I, E. coli DNA polymerase I Large Fragment (Klenow fragment), phage T7 DNA polymerase, Phi-29 DNA polymerase, Thermus aquaticus (Taq) DNA polymerase, Thermusflavus (Tfl) DNA polymerase, Thermus Thermophilus (Tth) DNA polymerase, Thermococcus litoralis (Tli) DNA polymerase, Pyrococcusfuriosus (Pfu) DNA polymerase,29  UCSC2007-519 US VENT DNA polymerase, Bacillus stearothermophilus (Bst) DNA polymerase, AMV reverse transcriptase, MMLV reverse transcriptase, and HIV-1 reverse transcriptase, RNA polymerase such as RNA polymerase selected from T7 RNA polymerase, T3 RNA polymerase, SP6 RNA polymerase, and E. coli RNA polymerase.)  

Claim 14 of 17/098101, The device of claim 12 wherein the enzymes for control of translocation rate comprise exonucleases (Basis in 12/080684 [0090] As illustrated in Figure 4, A DNA molecule with both doubled-stranded and single- stranded segments is captured in a nanoscale pore under an applied voltage (trans side positive) (Step a: Figure 4). DNA of this nature can be generated by timed exonuclease digestion of restriction fragments from genomic DNA. [0087] Enzymes that interact with polynucleotides are known to those of skill in the art and can include, but are not limited to, DNA polymerase such as a DNA polymerase selected from E. 
coli DNA polymerase I, E. coli DNA polymerase I Large Fragment (Klenow fragment), phage T7 DNA polymerase, Phi-29 DNA polymerase, Thermus aquaticus (Taq) DNA polymerase, Thermusflavus (Tfl) DNA polymerase, Thermus Thermophilus (Tth) DNA polymerase, Thermococcus litoralis (Tli) DNA polymerase, Pyrococcusfuriosus (Pfu) DNA polymerase, 29  UCSC2007-519 US VENT DNA polymerase, Bacillus stearothermophilus (Bst) DNA polymerase, AMV reverse transcriptase, MMLV reverse transcriptase, and HIV-1 reverse transcriptase, RNA polymerase such as RNA polymerase selected from T7 RNA polymerase, T3 RNA polymerase, SP6 RNA polymerase, and E. coli RNA polymerase, and an exonuclease such as exonuclease Lambda, T7 Exonuclease, Exo III, RecJi Exonuclease, Exo I, and Exo T.)  

Claim 15 of 17/098101, The device of claim 1 wherein the nucleic acid comprises DNA (Basis in 12/080684 [0034] In one preferred embodiment, the finite state machine can detect a polymer compound comprising a DNA hairpin structure in a nanopore, eject the compound comprising a DNA hairpin or DNA duplex structure from a nanopore after it has been detected but prior to unzipping the hairpin or DNA duplex structure.).  

Claim 16 of 17/098101, The device of claim 1 comprising up to 400,000 nanopores (Basis in 12/080684 [0089] The basic strategy is outlined in Figure 4 for a single nanopore. Our laboratory has developed a strategy to perform this analysis on a chip with up to 400,000 pores. [0095] We envision as many as 400,000 independently addressable pores on a 1 cm x 1 cm chip that can be fabricated using conventional lithography (see separate disclosure below).



The written description of the non-provisional application (14/056,636) cited as priority was reviewed in depth. An additional limitation addresses an upper fluidic region and discrete fluidic regions (which was not found to have basis in 12/080684) is shown below. Since there is not basis for the limitations of an upper electrode and each discrete fluidic region comprising a lower electrode found in the written description of 14/056,636, the filing date of 14/056,636 cannot be used as the priority date. 
Select limitations from claim 1 of 17/098101, above the array of nanopores, in fluidic contact with the array of nanopores, an upper fluidic region comprising an upper electrode, the upper fluidic region comprising nucleic acid molecules, below the array of nanopores, an array of discrete fluidic regions, each discrete fluidic region in fluidic contact with a nanopore, and each discrete fluidic region comprising a lower electrode, wherein there is no direct fluidic contact between the discrete fluidic regions (Basis in 14/056636 in claim 1, (a) providing a system comprising: an array of independently addressable elements, each independently addressable element of the array comprising a thin film separating a cis compartment from a trans compartment, wherein: the thin film of each independently addressable element comprises a single nanopore therein, the independently addressable elements of the array share a common cis compartment, and each independently addressable element has a trans compartment separate from the trans compartments of other independently addressable elements of the array; a power source electrically coupled to electrodes, wherein the power source and electrodes are configured to apply a potential difference across the thin films of the array of independently addressable elements; (b) providing polynucleotides to the common cis compartment; (c) applying a potential difference across the thin films of the array of independently addressable elements and thereby directing the polynucleotides to the nanopores of the independently addressable elements; and (d) sequencing the polynucleotides based on electrical signals received from the nanopores of the independently addressable elements. The examiner notes this provides basis for an upper fluidic region (common cis compartment) and discrete fluidic regions (each independently addressable element has a trans compartment separate from the trans compartments of other independently addressable elements of the array and that there are nucleic acid the in the upper fluidic region. However, there is no basis for an upper electrode (such as a common or single cis electrode) with and each discrete fluidic region comprising a lower electrode).

The disclosure of the prior-filed application, Application No. 60/921787, 60/931115, 60/962530, 60/967539, 61/062391, 12/080684, 13/615138, 14/056636, 14/300453, and 16/897052 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. As a result, the priority date of this application is believed to be the filing date of the instant application, 11/13/2020. 

The examiner is open to receiving additional detail from Applicant regarding where the Applicant believes the basis exists in the priority documents (by citing specific paragraphs, figures, or claims from the written description) for the presently claimed subject matter that was copied from issued US Patent 10,481,144.

Response to Amendment
The affidavit filed by Dr. Marziali filed on 2/23/22 under 37 CFR 1.131(a) is not sufficient to overcome the Turner and Reid references. In response to point 9 on page 2 it is unclear which earlier patent applications and which paragraphs in those show basis for the claims in this application. In response to points 11 and 12, the publication date (1996) of the Kasianowicz reference cannot be used as a priority date. The examiner understands that the Kasianowicz reference shows applying voltages to a single nanopore and for detecting translocation currents. It is unclear where the arrangement as claimed (such as in claim 1 where there is one upper electrode and a lower electrode with each discrete fluidic region) and the at least 100 nanopores is found in the Kasianowicz reference. In response to point 14, it is unclear what argument is being made here. For example, Figs. 9a and 10 are showing at least four pores. How is that at least 100 nanopores. Although the Kasianowicz reference is mentioned again, it would not be a basis for priority. Further, it is unclear which sections specify the arrangement (a upper fluidic region and discrete lower fluidic regions) claimed in claim 1. Regarding the Nair reference discussed on pages 5-10, the examiner has withdrawn that rejection.  

				Claim Status
Claims 1-8 and 12-16 are pending and are examined.

Claim Objections
Claim 1 is objected to because of the following informalities: “the array of nanopores” should be corrected to “the array of at least 100 nanopores”.  Appropriate correction is required.

Claim 12, 13, 14 are objected to because of the following informalities: Correct “for control of translocation rate” to “for control of translocation rate of the nucleic acid”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities: “the nucleic acid” should be corrected to nucleic acid molecule”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-8 and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the examiner does not find support in the specification for an upper fluidic region comprising an upper electrode, each discrete fluidic region comprising a lower electrode, wherein voltage is applied between the upper electrode and the lower electrodes. For detailed support, see the priority section. See MPEP 201.07 and 608.04.
Claims 2-8 and 12-16 are rejected by virtue of being dependent on a rejected base claim.

Claims 1-8 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the limitation “an array of at least 100 nanopores, above the array of nanopores, in fluidic contact with the array of nanopores” is unclear and indefinite. There is an array of at least 100 nanopores (clear), but how many nanopores are there above? Please clarify.
Regarding Claim 1, the limitation “wherein voltage is applied between the upper electrode and the lower electrodes” is unclear and indefinite. Where exactly is the voltage applied? Is the voltage applied uniformly across each upper electrode and lower electrode and nanopore? Are there different voltages applied each upper electrode and lower electrode and nanopore? How many upper electrodes are there and how many lower electrodes are there? An earlier limitation states “an upper electrode” (singular) and “a lower electrode” (singular” and then this limitation states “between the upper electrode and the lower electrodes”. Please clarify whether the limitation should be “between the upper electrodes and the lower electrodes” or “between the upper electrode and lower electrodes”.
Regarding Claim 1, the limitation “wherein voltage is applied between the upper electrode and the lower electrodes, resulting in translocation of a nucleic acid molecule through a plurality of the nanopores, and whereby a measured electrical signal is used to determine sequences of a plurality of nucleic acid molecules” is unclear and indefinite. Is the amplifier applying the voltage? If so, please positively recite this. How is sequencing being done? What is measuring the signal? Is there a sensor? Please clarify what kinds of sensors there are.
Regarding Claim 1, the limitation “resulting in translocation of a nucleic acid molecule through a plurality of the nanopores” is unclear and indefinite. How is one nucleic acid molecule going through a plurality of the nanopores? Is there one nucleic acid molecule for each plurality of nanopores? Is there the same nucleic acid molecule in each nanopore of the plurality of nanopores to compare or is each nucleic acid molecule different? Please clarify how many nucleic acid molecules there are relative to the number of nanopores.
Regarding Claim 4, the limitation “protein nanopores” is unclear and indefinite. What are protein nanopores? Are these proteins that are being measured or detected in the nanopores? Are these proteins bound to the nanopore How is the term protein modifying the nanopore. Please clarify Applicant’s definition of protein nanopores.
Regarding Claim 6, the limitation “the protein nanopores” lacks antecedent basis. Claim 6 is dependent on claim 1 and claim 1 does not state “protein nanopores”. 
Regarding Claim 6, the limitation “the protein nanopores are within biological membranes” is unclear and indefinite. How are the nanopores within the biological membranes? What is in the nanopore- a protein or a membrane protein? Is the protein or membrane protein attached to the nanopore or traveling through the nanopore? Please clarify the arrangement of the nanopore, the protein and the membrane relative to each one.
Regarding Claim 7, the limitation “the nanopores comprise solid state nanopores” is unclear and indefinite. What is a solid state nanopore? Is a solid state nanopore made of a particular material? Please clarify what the nanopore is made of whether there entire nanopore is made from solid state.
Regarding Claim 8, the limitation “the nanopores comprise hybrid solid state- protein nanopores” is unclear and indefinite. What is a hybrid solid state nanopore? Is a solid state nanopore made of a particular material? Please clarify what the hybrid solid state nanopore is made of whether there entire nanopore is made from solid state.
Regarding Claim 12, the limitation “the upper fluidic region further comprises enzymes for control of translocation rate” is unclear and indefinite. Are the enzymes bound to a particular structure? Where on the upper fluidic region are the enzymes bound or attached? Are the enzymes (such as the polymerases or exonucleases) going to effect nucleic acid molecules going through at least 100 nanopores or a single nanopore of the at least 100 nanopores? Please clarify the arrangement of the enzymes relative to the upper fluidic region.

Claims 2, 3, 13, 14, 15, and 16 are rejected by virtue of being dependent on a base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by (10,481,144; previously cited).

With regard to claim 1, Turner teaches the limitations of their claim 1.
With regard to claim 2, Turner teaches the limitations of their claim 2.
With regard to claim 3, Turner teaches the limitations of their claim 4.
With regard to claim 4, Turner teaches their claim 6.
With regard to claim 5, Turner teaches claim 7.
With regard to claim 6, Turner teaches claim 9.
With regard to claim 7, Turner teaches claim 10.
With regard to claim 8, Turner teaches claim 11.
With regard to claim 12, Turner teaches claim 13.
With regard to claim 13, Turner teaches claim 14.
With regard to claim 14, Turner teaches claim 15.
With regard to claim 15, Turner teaches claim 17.

Claims 1-6 and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Reid et al. (2019/0187094; previously cited).
With regard to claim 1, Reid teaches their claim 72.
With regard to claim 2, Reid teaches their claim 73.
With regard to claim 3, Reid teaches their claim 75.
With regard to claim 4, Reid teaches their claim 77.
With regard to claim 5, Reid teaches their claim 78.
With regard to claim 6, Reid teaches their claim 79.
With regard to claim 15, Reid teaches their claim 80.

Claims 1-6 and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Reid et al. (2020/0080966).
With regard to claim 1, Reid teaches their claim 72.
With regard to claim 2, Reid teaches their claim 73.
With regard to claim 3, Reid teaches their claim 74.
With regard to claim 4, Reid teaches their claim 76.
With regard to claim 5, Reid teaches their claim 77.
With regard to claim 6, Reid teaches their claim 78.
With regard to claim 15, Reid teaches their claim 79.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4, 5, 6, 7, 8, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyanov (US Pub 2021/0156819).

Regarding Claim 1, Boyanov teaches a device for nucleic acid sequencing ([0010] a nanopore sequencer) comprising: above the array of nanopores, in fluidic contact with the array of nanopores, an upper fluidic region comprising an upper electrode, the upper fluidic region comprising nucleic acid molecules, below the array of nanopores, an array of discrete fluidic regions, each discrete fluidic region in fluidic contact with a nanopore, and each discrete fluidic region comprising a lower electrode, wherein there is no direct fluidic contact between the discrete fluidic regions ([0010] an array may include a plurality of the nanopore sequencers, and wherein: each of the plurality of the nanopore sequencers shares a common cis electrode and a common trans electrode; or each of the plurality of the nanopore sequencers has a distinct cis electrode and a distinct trans electrode; or each of the plurality of the nanopore sequencers shares a common cis electrode and has a distinct trans electrode; or each of the plurality of the nanopore sequencers has a distinct cis electrode and shares a common trans electrode.). 
wherein voltage is applied between the upper electrode and the lower electrodes, resulting in translocation of a nucleic acid molecule through a plurality of the nanopores, and whereby a measured electrical signal is used to determine sequences of a plurality of nucleic acid molecules ([0041] The technique of nanopore sequencing uses variations in current to distinguish nucleotide bases. As mentioned above, in nanopore sequencers, one electrolyte redox reagent may be partially consumed on a trans well (or chamber) electrode in order to support Faradaic current through the system.).  
While Boyanov teaches [0010] plurality of the nanopore sequencers, Boyanov is silent to an array of at least 100 nanopores.
Regarding the specific number of nanopores (as opposed to simply a plurality of nanopores), In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). See MPEP 2144.04 VI B. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the plurality of nanopores in the nanopore sequencer of Boyanov to be an array of at least 100 nanopores to sequence a large number of DNA sequences simultaneously.
While Boyanov teaches an array of electronic circuits, each electronic circuit comprising an amplifier in electrical contact with the fluidic region above it (a field effect transistor (FET) 22 positioned between the cis well 14 and the trans well 16. The FET 22 includes a source 50, a drain 52, and a channel 54 (as seen, for example in FIG. 3), modified Boyanov is silent to below the array of discrete fluidic regions, an array of electronic circuits, each electronic circuit comprising an amplifier in electrical contact with the fluidic region above it. 
Regarding the arrangement of “below the array of discrete fluidic regions”, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP VI. C. The arrangement of Boyanov of the electronic circuit below the array of discrete fluidic regions would allow for translocation and sequencing. Likewise, the re-arrangement would allow for translocation and sequencing.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have re-arranged each electronic circuit in the nanopore sequencer of modified Boyanov, to be below the array of discrete fluidic regions, to provide a compact device with many nanopore sequencers operating simultaneously. 

Regarding Claim 2, Boyanov teaches the device of claim 1 wherein the device comprises a semiconductor substrate in which the electronic circuits are formed ([0119] While a silicon on insulator wafer is shown, it is to be understood that other suitable semiconductor substrates may be used).  

Regarding Claim 4, Boyanov teaches the device of claim 1 wherein the nanopores comprise protein nanopores ([0056]-[0057] Biological nanopores include, for example, polypeptide nanopores and polynucleotide nanopores. [0057] As used herein, the term “polypeptide nanopore” is intended to mean a protein/polypeptide that extends across the membrane).    

Regarding Claim 5, Boyanov teaches the device of claim 4 wherein the protein nanopores comprise alpha- hemolysin proteins ([0057] Example polypeptide nanopores include α-hemolysin. The protein a-hemolysin is found naturally in cell membranes).  

Regarding Claim 6, Boyanov teaches the device of claim 1 wherein the protein nanopores are within biological membranes ([0056]-[0057] Biological nanopores include, for example, polypeptide nanopores and polynucleotide nanopores. [0057] As used herein, the term “polypeptide nanopore” is intended to mean a protein/polypeptide that extends across the membrane).  

Regarding Claim 7, Boyanov teaches the device of claim 1 wherein the nanopores comprise solid state nanopores (Examples of the nanopore include, for example, biological nanopores, solid state nanopores, and biological and solid state hybrid nanopores and see [0060].).  

Regarding Claim 8, Boyanov teaches the device of claim 1 wherein the nanopores comprise hybrid solid state- protein nanopores  (Examples of the nanopore include, for example, biological nanopores, solid state nanopores, and biological and solid state hybrid nanopores and see [0061].).    

Regarding Claim 15, Boyanov teaches the device of claim 1 wherein the nucleic acid comprises DNA (Fig. 4 and [0109] DNA 29 passing through the first nanoscale opening 23.).

Regarding Claim 16, Boyanov teaches the device of claim 1.
While Boyanov teaches [0010] plurality of the nanopore sequencers, Boyanov is silent to the device comprising up to 400,000 nanopores.
Regarding the specific number of nanopores (as opposed to simply a plurality of nanopores), In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). See MPEP 2144.04 VI B. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the plurality of nanopores in the nanopore sequencer of Boyanov to be up to 400,000 nanopores in order to sequence a large number of DNA sequences simultaneously.

Claims 1, 2, 4, 5, 6, 7, 8, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyanov (US Pub 2020/0132664).

Regarding Claim 1, Boyanov teaches a device for nucleic acid sequencing ([0010] a nanopore sequencer) comprising: above the array of nanopores, in fluidic contact with the array of nanopores, an upper fluidic region comprising an upper electrode, the upper fluidic region comprising nucleic acid molecules, below the array of nanopores, an array of discrete fluidic regions, each discrete fluidic region in fluidic contact with a nanopore, and each discrete fluidic region comprising a lower electrode, wherein there is no direct fluidic contact between the discrete fluidic regions ([0010] an array may include a plurality of the nanopore sequencers, and wherein: each of the plurality of the nanopore sequencers shares a common cis electrode and a common trans electrode; or each of the plurality of the nanopore sequencers has a distinct cis electrode and a distinct trans electrode; or each of the plurality of the nanopore sequencers shares a common cis electrode and has a distinct trans electrode; or each of the plurality of the nanopore sequencers has a distinct cis electrode and shares a common trans electrode.). 
wherein voltage is applied between the upper electrode and the lower electrodes, resulting in translocation of a nucleic acid molecule through a plurality of the nanopores, and whereby a measured electrical signal is used to determine sequences of a plurality of nucleic acid molecules ([0041] The technique of nanopore sequencing uses variations in current to distinguish nucleotide bases. As mentioned above, in nanopore sequencers, one electrolyte redox reagent may be partially consumed on a trans well (or chamber) electrode in order to support Faradaic current through the system.).  
While Boyanov teaches [0010] plurality of the nanopore sequencers, Boyanov is silent to an array of at least 100 nanopores.
Regarding the specific number of nanopores (as opposed to simply a plurality of nanopores), In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). See MPEP 2144.04 VI B. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the plurality of nanopores in the nanopore sequencer of Boyanov to be an array of at least 100 nanopores to sequence a large number of DNA sequences simultaneously.
While Boyanov teaches an array of electronic circuits, each electronic circuit comprising an amplifier in electrical contact with the fluidic region above it (a field effect transistor (FET) 22 positioned between the cis well 14 and the trans well 16. The FET 22 includes a source 50, a drain 52, and a channel 54 (as seen, for example in FIG. 3), modified Boyanov is silent to below the array of discrete fluidic regions, an array of electronic circuits, each electronic circuit comprising an amplifier in electrical contact with the fluidic region above it. 
Regarding the arrangement of “below the array of discrete fluidic regions”, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP VI. C. The arrangement of Boyanov of the electronic circuit below the array of discrete fluidic regions would allow for translocation and sequencing. Likewise, the re-arrangement would allow for translocation and sequencing.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have re-arranged each electronic circuit in the nanopore sequencer of modified Boyanov, to be below the array of discrete fluidic regions, to provide a compact device with many nanopore sequencers operating simultaneously. 

Regarding Claim 2, Boyanov teaches the device of claim 1 wherein the device comprises a semiconductor substrate in which the electronic circuits are formed ([0119] While a silicon on insulator wafer is shown, it is to be understood that other suitable semiconductor substrates may be used).  

Regarding Claim 4, Boyanov teaches the device of claim 1 wherein the nanopores comprise protein nanopores ([0056]-[0057] Biological nanopores include, for example, polypeptide nanopores and polynucleotide nanopores. [0057] As used herein, the term “polypeptide nanopore” is intended to mean a protein/polypeptide that extends across the membrane).    

Regarding Claim 5, Boyanov teaches the device of claim 4 wherein the protein nanopores comprise alpha- hemolysin proteins ([0057] Example polypeptide nanopores include α-hemolysin. The protein a-hemolysin is found naturally in cell membranes).  

Regarding Claim 6, Boyanov teaches the device of claim 1 wherein the protein nanopores are within biological membranes ([0056]-[0057] Biological nanopores include, for example, polypeptide nanopores and polynucleotide nanopores. [0057] As used herein, the term “polypeptide nanopore” is intended to mean a protein/polypeptide that extends across the membrane).  

Regarding Claim 7, Boyanov teaches the device of claim 1 wherein the nanopores comprise solid state nanopores (Examples of the nanopore include, for example, biological nanopores, solid state nanopores, and biological and solid state hybrid nanopores and see [0060].).  

Regarding Claim 8, Boyanov teaches the device of claim 1 wherein the nanopores comprise hybrid solid state- protein nanopores  (Examples of the nanopore include, for example, biological nanopores, solid state nanopores, and biological and solid state hybrid nanopores and see [0061].).    

Regarding Claim 15, Boyanov teaches the device of claim 1 wherein the nucleic acid comprises DNA (Fig. 4 and [0109] DNA 29 passing through the first nanoscale opening 23.).

Regarding Claim 16, Boyanov teaches the device of claim 1.
While Boyanov teaches [0010] plurality of the nanopore sequencers, Boyanov is silent to the device comprising up to 400,000 nanopores.
Regarding the specific number of nanopores (as opposed to simply a plurality of nanopores), In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). See MPEP 2144.04 VI B. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the plurality of nanopores in the nanopore sequencer of Boyanov to be up to 400,000 nanopores in order to sequence a large number of DNA sequences simultaneously.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 8,500,982 and claims 1-15 of U.S. Patent No. 10,081,835. Although the claims at issue are not identical, they are not patentably distinct from each other because the presently recited device for nanopore based, electrode nucleic acid sequencing is disclosed in the related, issued claims.

				Response to Arguments
Applicant's arguments, see pages 4-8, filed 2/23/22 regarding the priority have been fully considered but they are not persuasive. 
On page 5, Applicant argues that “the inventors had possession of the claimed invention”.
In response, the examiner notes the publication date of the Kasianowicz reference would not provide basis for priority of the instant application. Although the affidavit indicates that claim 1 is taught by Kasianowicz, it is unclear which sections within Kasianowicz teach at least 100 nanopores (and in a later claim, up to 400,000 nanopores) and the arrangement of an upper fluidic region and discrete fluidic regions. As noted above in this Office action in the “Priority” section, where within 12/080684 is there basis for the single upper electrode and the discrete fluidic regions, each discrete fluidic region comprising a lower electrode? Therefore, the priority date is maintained at the filing date of 11/13/2020.

Applicant's arguments filed 2/23/22 regarding the 102 rejections have been fully considered but they are not persuasive. 

Applicant’s arguments, see pages 9-15, filed 2/23/22, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection over the prior art of Nair has been has been withdrawn. The examiner notes on updating the search a new reference (Boyanov (US Pub 2021/0156819) is applied above as a 103 rejection. 

Applicant's arguments filed 2/23/22 regarding the double patenting have been fully considered but they are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JB/
/Benjamin R Whatley/Primary Examiner, Art Unit 1798